Whitfield, J.,
delivered the opinion of the court.
Section 2972 of the code of 1892 gives to municipalities coming under the provisions of chapter 93 of said code, power to *166levy and collect a license tax upon all “callings, trades, professions and occupations conducted . . . within the limits of said town, the same not to exceed fifty per centum of the state license tax levied upon the same callings, trades and professions. ” The meaning plainly is that a town shall have power to levy the license tax upon such occupations, callings, etc., as the state shall have levied a license tax upon. The rate for the town shall not exceed "fifty per centum of the state license tax upon the same callings, ’ ’ etc. The words, ‘ ‘ same callings, ’ ’ etc., in the last line of the section, are decisive of the true construction, and plainly show that it was not left to the town to select the callings, occupations, etc., which form the class subject to the license tax. The state does that, and when it does it, and imposes the state license tax upon them, then the town may levy an "additional " license tax upon these "same callings, occupations, ’ ’ etc. Not this only, but the town is to be limited in its levy to one-half the state license tax. The very ingenious, but unsound, contention of learned counsel for appellant would result in giving the town not only the power of selecting the occupations, etc., to be subjected to a license tax, but the power as to amount — to impose a license tax of any amount it chose. The legislature could never have intended this.

Affirmed.